Pjeb Cubiam.
This is a writ of certiorari allowed to review proceedings in the Second District Court of the city of Newark. The defendant was charged by the state board of medical examiners with having violated the act respecting the practice of medicine and surgery. The defendant demanded a bill of particulars and the District Court judge ordered that it be furnished. The state board refused to comply with the order and the judge refused to allow it to proceed with the prosecution. No final judgment has been entered.
The prosecutor contends that it was not required to furnish the bill of particulars. The argument is that the medical act does not provide for it, nor does the District Court act. It is further argued that charging a violation of a statute in the language of the statute is sufficient.
The District Court act provides that the practice in Circuits Courts shall be applicable to District Courts unless otherwise prohibited. It seems that the judge of the District *322Court had the discretionary power to order the bill of particulars. There is nothing to prohibit it. The complaint against the defendant was couched in very general terms and it would appear that the ordering of the bill was a sound exercise of discretion.
A further and very serious objection to the argument of the prosecutor is that there has been no judgment as yet in the court below, and the order sought to be reviewed is nothing more than an interlocutory one. The writ of certiorari in a statutory proceeding of this kind is really a method of review of a final judgment. In this case, it might very well be that the defendant would be convicted upon a trial after the furnishing of the bill of particulars.
The writ of certiorari is dismissed, but without costs to either party.